STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

CARTER MESSER,
                                                                                        FILED
Claimant Below, Petitioner                                                          December 11, 2020
                                                                                 EDYTHE NASH GAISER, CLERK

vs.)   No. 19-0927 (BOR Appeal No. 2054254)                                      SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA
                   (Claim No. 2011041900)

CHESAPEAKE APPALACHIA, LLC,
Employer Below, Respondent


                              MEMORANDUM DECISION
       Petitioner Carter Messer, by Counsel Patrick K. Maroney, appeals the decision of the West
Virginia Workers’ Compensation Board of Review (“Board of Review”). Chesapeake Appalachia,
LLC, by Counsel Steven K. Wellman, filed a timely response.

       The issue on appeal is medical benefits. The claims administrator denied a request for left
ankle injections on May 21, 2018. The Workers’ Compensation Office of Judges (“Office of
Judges”) affirmed the decision in its April 29, 2019, Order. The Order was affirmed by the Board
of Review on September 17, 2019.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

        Mr. Messer, a roustabout A, injured his left ankle on October 19, 2010, while walking to
his truck at work. On April 12, 2013, the Office of Judges reversed a January 18, 2012, claims
administrator’s decision and authorized surgical repair of an osteochondral defect of the talus. The
surgery was performed on May 21, 2013, by Kevin Brown, DPM. On February 13, 2014, Dr.
Brown diagnosed osteochondritis dissecans and opined that Mr. Messer had full range of motion
with no swelling concerns. On April 29, 2015, Dr. Brown administered an injection. On February
15, 2017, Mr. Messer underwent another injection by Dr. Brown. On November 8, 2017, he
returned to Dr. Brown with foot/ankle complaints.

                                                 1
        Paul Bachwitt, M.D., performed an independent medical evaluation on March 13, 2018, in
which he found that Mr. Messer had reached maximum medical improvement and required no
further treatment. He noted that it had been five years since the left ankle surgery. In a March 28,
2018, addendum to his report, Dr. Bachwitt opined that Mr. Messer’s ongoing treatment was
unrelated to the compensable injury.

        Dr. Brown requested authorization for left ankle injections on May 17, 2018. 1 The claims
administrator denied a request for left ankle injections on May 21, 2018. The Office of Judges
affirmed the decision on April 29, 2019. It found that the record failed to show that the requested
injections are medically related and reasonably necessary treatment for the compensable injury.
The Office of Judges found that Mr. Messer’s testimony that the treatment is necessary was not
medical evidence and therefore, was not sufficient to establish the necessity of the ankle injections.
The Office of Judges further noted that he was injured in 2010, underwent surgical treatment, and
fully recovered. The Board of Review adopted the findings of fact and conclusions of law of the
Office of Judges and affirmed its Order on September 17, 2019.

       After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. The burden of proof is on the claimant, and Mr. Messer failed
to show that the requested treatment is medically related and reasonably required for the
compensable injury. Mr. Messer fully recovered from his compensable injury and there is no
evidence that the injections, requested seven years after the compensable injury, are related to the
compensable injury.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.


                                                                                           Affirmed.
ISSUED: December 11, 2020


CONCURRED IN BY:
Chief Justice Tim Armstead
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison

DISSENTING:
Justice Margaret L. Workman

       1
           Dr. Brown’s actual request for injections was not submitted.
                                                   2